FILED
                            NOT FOR PUBLICATION                            MAR 16 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50088

               Plaintiff - Appellee,             D.C. No. 3:13-cr-03593-L

  v.
                                                 MEMORANDUM*
SEAN DOUGLAS MARCHAN,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                    M. James Lorenz, District Judge, Presiding

                             Submitted March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

       Sean Douglas Marchan appeals from the district court’s judgment and

challenges the 60-month sentence imposed following his guilty-plea conviction for

importation of methamphetamine, in violation of 21 U.S.C. §§ 952 and 960. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Marchan contends that the district court erred in denying his request for a

minor role adjustment under U.S.S.G. § 3B1.2(b) by misapplying the Guideline

and relying on improper considerations. We review the district court’s

interpretation of the Guidelines de novo, its application of the Guidelines to the

facts of the case for abuse of discretion, and its factual determination that a

defendant is not a minor participant for clear error. See United States v. Rodriguez-

Castro, 641 F.3d 1189, 1192 (9th Cir. 2011). The record reflects that the district

court understood and applied the correct legal standard, properly considered the

totality of the circumstances, and did not rely on improper factors in denying the

adjustment. See U.S.S.G. § 3B1.2 cmt. n. 3(A), (C); United States v. Hurtado, 760
F.3d 1065, 1068-69 (9th Cir. 2014), cert. denied, 2015 WL 732229 (U.S. Feb. 23,

2015). The record further supports the court’s conclusion that Marchan failed to

carry his burden of establishing that he was entitled to the adjustment. See

Rodriguez-Castro, 641 F.3d at 1193.

      AFFIRMED.




                                           2                                      14-50088